 EAZOR EXPRESSEazor Express, Inc. and Truck Drivers, Oil Drivers,Filling Station & Platform Workers Local 705a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 6-CA-15619 and 6-CA-1587231 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed 7 July 1982 by Truck Driv-ers, Oil Drivers, Filling Station & Platform Work-ers Local 705 a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America (the Union), and received by Eazor Ex-press, Inc. (the Respondent), the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 6, issued a complaintand notice of hearing on 31 August 1982 againstthe Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (I) and Section 2(6) and (7) ofthe National Labor Relations Act. Copies of thecomplaint and notice of hearing before an adminis-trative law judge were served on the parties to thisproceeding. On 10 September 1982 Respondentfiled its answer to the complaint denying the com-mission of any unfair labor practices.Thereafter, upon another charge filed by theUnion 21 October 1982 and received by the Re-spondent, the General Counsel issued a consolidat-ed amended complaint against the Respondent, to-gether with an order consolidating cases and noticeof hearing, alleging that the Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.Copies of the order consolidating cases and con-solidated amended complaint and notice of hearingwere served on the parties to this proceeding. On15 December 1982 the Respondent filed its answerto the consolidated amended complaint denying thecommission of any unfair labor practice.Thereafter, on 19 and 26 January 1983 and 1February 1983, the Respondent, the Union, and theGeneral Counsel, respectively, entered into a stipu-lation of facts and joint motion to transfer this pro-ceeding directly to the Board for findings of fact,conclusions of law, and an order. The partiesagreed that the charges, complaint and notice ofhearing, order consolidating cases, consolidatedamended complaint and notice of hearing, answerto complaint, answer to consolidated amendedcomplaint, and the stipulation of facts, including271 NLRB No. 84the exhibits attached thereto, constituted the entirerecord in this case and that no oral testimony wasnecessary or desired by any of the parties. The par-ties waived a hearing and the taking of testimonyor the submission of evidence before an administra-tive law judge, and the issuance of an administra-tive law judge's decision. On 24 August 1983 theBoard approved the stipulation of facts and or-dered the proceeding transferred to the Board. TheBoard also granted permission and time for thefiling of briefs. Thereafter only the General Coun-sel filed a brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the basis of the stipulation, brief, and theentire record in this proceeding, the Board makesthe following findings.1. BUSINESS OF THE EMPLOYEREazor Express, Inc. is and has been at all materi-al times a Pennsylvania corporation with its princi-pal office and place of business in Pittsburgh, Penn-sylvania, and facilities located in various States ofthe United States, including a facility in Chicago,Illinois, where it has been engaged in the interstateand intrastate transportation of freight and com-modities. Only the Respondent's Chicago, Illinoisgeneral commodities terminal is involved in thisproceeding. During the 12-month period ending 31July 1982, the Respondent, in the course and con-duct of its business operations, derived gross reve-nue in excess of $50,000 for the transportation offreight and commodities from the Commonwealthof Pennsylvania to points outside Pennsylvania.The parties stipulated, and we find, that the Re-spondent is, and has been at all material times, anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that itwill effectuate the policies and purposes of the Actto assert jurisdiction.11. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that TruckDrivers, Oil Drivers, Filling Station & PlatformWorkers Local 705 a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Stipulated FactsThe Union has been the exclusive collective-bar-gaining representative of Respondent's local cart-age drivers in the Respondent's General Commod-495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDities Division (GCD) located in Chicago, Illinois.'This recognition was embodied in a series of col-lective-bargaining agreements, the most recent ofwhich was effective by its terms for the period of IApril 1979 to 31 March 1982. In addition to itsGCD, the Respondent also operated a SpecialCommodities Division (SCD). In the Chicago area,the Respondent's SCD was located in Hammond,Indiana. The GCD generally hauled less than fullloads of products such as packages and appliances;the SCD generally hauled full truckloads of prod-ucts such as steel, glass, roofing materials, andother low tariff items. The Union never represent-ed employees in the SCD.On 1 March 19822 a certificate of incorporationwas issued for Eazor Special Services, Inc. (EazorSpecial) a wholly owned subsidiary of the Re-spondent formed to do the work formerly done bythe SCD. The assignment and assumption transfer-ring the assets and liabilities of the SCD to EazorSpecial took place on 31 July.In the meantime, on 26 February, the Respond-ent notified the Union that it intended to close itsGCD, including its Chicago operations in that divi-sion. As of that date the Respondent began wind-ing down its GCD operations and about 20 Marchit closed its Chicago facility and laid off all em-ployees represented by the Union.On 7 June the Union filed a grievance claimingthat since 1 January to 31 March the Respondentviolated the subcontracting provision and relatedprovisions in the collective-bargaining agreement.3Also on 7 June the Union, by letter, requested theRespondent to furnish it with certain information,including records on pickups and deliveries ofcommodities covered by the collective-bargainingagreement, that had application to the work per-formed within the classification contained in thecontract.4The Respondent did not provide any ofthe requested information.Subsequently, notice of application filed with theInterstate Commerce Commission (ICC) to transferto Eazor Special Respondent's operating authorityfor the transport of general commodities in StatesI The parties stipulated that this unit was an appropriate unit for thepurposes of collective bargaining within the meaning of Sec. 9(b) of theAct, and that the Union was the exclusive representative of these em-ployees by virtue of Sec. 9(a) of the Act.2 All dates hereinafter are in 1982 unless otherwise indicated.s The grievance is being held in abeyance pending resolution of theissues in this proceeding.I The specific information request was for "records-such as corre-spondence, freight or other bills-from I January 1982 through 31 March1982, and from I April 1982 to date concerning pick-ups and deliveries ofcommodities which were covered by the Cartage Agreement and had ap-plication to the work performed within the classifications contained inthe Cartage Agreement and which were and are being made by Eazor,including any subsidiary, division of operations, such as special commod-ities division, general commodities division, and Consumer Transport."including Illinois appeared in the 1 August editionof the Federal Register. By letter dated 22 Septem-ber, the Union requested the Respondent to pro-vide it information as to whether Eazor Specialwas, or would be, performing work covered by thecollective-bargaining agreement.s The Respondentdid not respond to the Union's information request.B. Discussion and ConclusionsBased on the facts to which the parties have stip-ulated, we find that the Respondent has refused tobargain in violation of Section 8(a)(5) and (1) of theAct by failing to provide requested informationconcerning possible precontract expiration breachesof the collective-bargaining agreement's subcon-tracting and related provisions. However, we findthat the Respondent was under no duty to provideinformation pertaining to postcontract expirationmatters.It is well established that an employer must pro-vide a union with requested information "if there isa probability that such data is relevant and will beof use to the union in fulfilling its statutory dutiesand responsibilities as the employees' exclusive bar-gaining representative." Associated General Contrac-tors of California, 242 NLRB 891, 893 (1979).6 TheBoard uses a liberal, discovery-type standard to de-termine whether information is relevant, or poten-tially relevant, to require its production. Informa-tion necessary for proceeding and arguing griev-ances under a collective-bargaining agreement, in-cluding that necessary to decide whether to pro-ceed with a grievance or arbitration, must be pro-vided as it falls within the ambit of the parties'duty to bargain.sJudged against these standards, it is clear that theinformation requested by the Union as it concernsmatters arising during the life of contract is rele-vant and necessary to processing the pendinggrievance and to monitoring the terms of the con-tract while it was in effect. The Union requestedonly information on pickups and deliveries coveredby the contract and applicable to work performed5 The Union requested the following information:"I. Whether Eazor Special Services, Inc. is performing workwithin the classification of drivers described in the Cartage Agree-ment, and the date when it began.2. If the answer to paragraph I is in the negative, does Eazor Spe-cial Services Inc. intend to perform such work?3. If the answer to paragraph 2 is in the affirmative, then(a) the appropriate date such work will begin;(b) the address of each terminal-whether owned, leased orused-in the area of the Cartage Agreement which will be used inthe performance of the work referred to in paragraph 1."e Enfd. 633 F.2d 766 (9th Cir. 1980). See generally NLRB v. Acme In-dustrial Co., 385 U.S. 432 (1967).? NLRB v. Truit Mfg. Co., 351 U.S. 149 (1956).NLRB v. Acme Industrial, above. See, e.g., Bickerstaff Clay Products,266 NLRB 983 (1983).496 EAZOR EXPRESSby those in classifications contained in the contract.The Respondent's only proffered defense on thismatter, as stated in its answer to the complaint, isthat it had never been requested or required to pro-vide such information in any prior arbitration casesin which it had been involved. There is no evi-dence in the stipulation concerning what prior in-formation requests, if any, had been made by theUnion. In light of this factor, we agree with theGeneral Counsel that there can be no past practiceor waiver argument of which the Respondent canavail itself. To the extent the Respondent may becontending that the requested information is notrelevant to the proceeding, its contentions aredevoid of appropriate supporting argument and,considering the nature of the information request-ed, without merit. Thus we find that the Respond-ent violated its duty to bargain by failing to pro-vide information requested by the Union for thetime period of 1 January 1982-31 March 1982.However, the Union's additional requests for in-formation stand on a different footing from the re-quest discussed above. The stipulated facts indicatethat the Respondent gradually closed its ChicagoGCD terminal beginning on 26 February, andending on 20 March, just a week prior to the expi-ration date of the contract. The Respondent dulygave notice to the Union of its intent to close thefacility. There is no evidence in the stipulated factsthat the Respondent failed to meet and bargainwith the Union over the decision to close the Chi-cago GCD terminal, or the effects of that deci-sion.9There are no allegations that the Respondentunlawfully closed the facility, or unlawfully laid offits employees. Although the notice in the FederalRegister stated that the Respondent had applied totransfer its authority to transport general commod-ities to Eazor Special, the record before us isdevoid of any evidence that Easor Special is a jointemployer, single employer, alter ego, and/or suc-cessor employer of the Respondent. Despite this setof facts, the General Counsel would have thisBoard order the Respondent to divulge informationto the Union concerning postclosing and postcon-tract expiration matters. This we shall not do. Itmay be that, in certain circumstances, the informa-tion requested by the Union should be provided byan employer. However, the facts here indicate thatall employees had been laid off pursuant to alawful closing of the Chicago GCD terminal.109 See generally First National Corp. v. NLRB, 452 U.S. 666 (1981).1O The General Counsel asserts that the timing of the incorporation ofEazor Special and the application to transfer general commodities ICCrights to Eazor Special indicates that the Respondent concealed informa-tion and deceived the Union when it closed the Chicago facility. We areconstrained to note that there are no complaint allegations concerningSince the facility closed and the contract had ex-pired, no matters remained thereafter for which theUnion was entitled to obtain information. 1 That is,there were no employees remaining in the Re-spondent's employ represented by the Union con-cerning whom a bargaining obligation could begenerated. A union's right to bargain, and therebyto obtain information, does not extend in perpetui-ty. The facts in this case indicate that the Respond-ent terminated its operation on 31 March. Hence,there was no obligation after that date for the Re-spondent to provide the requested information tothe Union. Accordingly, we shall dismiss those al-legations of the complaint concerning the 7 Junerequest of information from I April "to date," andalso those allegations concerning the 22 Septemberletter.On the basis of the foregoing findings of fact andthe entire record, we make the followingCONCLUSIONS OF LAWI. Eazor Express, Inc. is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Truck Drivers, Oil Drivers, Filling Station &Platform Workers Local 705, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By refusing to provide information concerningrecords such as correspondence, freight, or otherbills from 1 January 1982 to 31 March 1982, relat-ing to pickups and deliveries or commodities whichwere covered by the collective-bargaining agree-ment between the Respondent and the Union,which had application to the work performedwithin the classifications contained in that agree-ment, and which were being made by the Respond-ent, including any subsidiary, division, or oper-ation, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(aX5) and (1) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.these issues, and that the Respondent has not been charged with any vio-lations of the Act on these matters." The General Counsel attempts to surmount this critical problem byasserting that there is no evidence that either party gave notice of adesire to terminate the collective-bargaining agreement, or that eitherparty requested bargaining. By virtue of the closing of the facility andthe expiration of the contract, we assume, absent facts to the contrary,that the contractual obligations ended at that point. We emphasize thatwe are governed here by the stipulated facts of the case.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act,we shall order that it cease and desist therefromand take certain affirmative action in order to ef-fectuate the purposes of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Eazor Express, Inc., Pittsburgh,Pennsylvania, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Refusing to bargain collectively with TruckDrivers, Oil Drivers, Filling Station & PlatformWorkers Local 705, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, by refusing to supply relevantinformation upon request.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a) Furnish on request to the Union records suchas correspondence, freight, or other bills, from 1January 1982 to 31 March 1982, relating to pickupsand deliveries of commodities which were coveredby the collective-bargaining agreement between theRespondent and the Union, which had applicationto the work performed within the classificationscontained in that agreement, and which were beingmade by the Respondent, including any subsidiary,division, or operation.(b) Post at its offices copies of the attachednotice marked "Appendix."' 2Copies of the notice,on forms provided by the Regional Director forRegion 6, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable steps"2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.-WE WILL NOT refuse to bargain collectivley withTruck Drivers, Oil Drivers, Filling Station & Plat-form Workers Local 705 a/w International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, by refusing, upon request,to furnish information necessary and relevant forthe Union's use in policing and administering thecollective-bargaining agreement between us and theUnion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, furnish the Union withrecords such as correspondence, freight, or otherbills, from 1 January 1982 to 31 March 1982, relat-ing to pickups and deliveries of commodities whichwere covered by the collective-bargaining agree-ment between us and the Union, which had appli-cation to the work performed within the classifica-tions contained in that agreement, and which werebeing made by us, including any subsidiary, divi-sion, or operations.EAZOR EXPRESS, INC.498